Exhibit 10.11

 

J.P. MORGAN
SECURITIES INC.
JPMORGAN CHASE
BANK, N.A.
270 Park Avenue
New York, NY  10017

MERRILL LYNCH
CAPITAL
CORPORATION
4 World Financial Center
New York, NY  10080

CITIGROUP
GLOBAL MARKETS
INC.
388 Greenwich Street
New York, NY  10013

BANC OF AMERICA
SECURITIES LLC
BANC OF AMERICA
BRIDGE LLC
BANK OF
AMERICA, N.A.
9 West 57th Street
New York, NY 10019

 

April 5, 2007

Tribune Company
435 North Michigan Avenue, 6th Floor
Chicago, Illinois  60611

Attention:

Don Grenesko

 

Senior Vice President, Finance and Administration

 

Re:          Project Tower — Amended and Restated Second Step Commitment Letter

Ladies and Gentlemen:

Tribune Company (“you” or “Tribune”) has advised J.P. Morgan Securities Inc.
(“JPMorgan”), JPMorgan Chase Bank, N.A. (“JPMCB”), Merrill Lynch Capital
Corporation (“Merrill Lynch”), Citigroup Global Markets Inc. (“CGMI”) on behalf
of Citigroup (as defined below), Bank of America, N.A. (“Bank of America”), Banc
of America Bridge LLC (“Banc of America Bridge”) and Banc of America Securities
LLC (“BAS”) that (i) you have entered into an agreement and plan of merger dated
as of the date hereof (the “Acquisition Agreement”) with a new employee stock
ownership plan sponsored by Tribune (the “ESOP”) that will be a “qualified plan”
and an “employee stock ownership plan” under the Internal Revenue Code of 1986,
as amended (the “Code”) for the benefit of employees of Tribune and its
subsidiaries (the administrator of the ESOP will be a fiduciary that is
qualified under the Code) and an entity formed by the ESOP, pursuant to which
such entity (“Merger Sub”) will be merged (the “Acquisition”) with and into
Tribune with Tribune continuing as the surviving corporation, (ii) concurrently
with the execution and delivery of the Acquisition Agreement, you intend to
enter into a securities purchase agreement with EGI-TRB, L.L.C., a newly formed
single member limited liability company (“Holdco”) owned by Samuel Zell
(“Zell”), pursuant to which Holdco will invest, which investment will be
personally guaranteed by Zell, in Tribune $250.0 million in cash in exchange for
$50.0 million of common equity (at a price of $34.00 per share) and an unsecured
subordinated exchangeable promissory note in the principal amount of $200.0
million due upon the earlier to occur of the consummation of the Acquisition and
the termination of the Acquisition Agreement in accordance with its terms (the
“Zell Note”), (iii) concurrently with the execution and delivery of the
Acquisition Agreement, Tribune will form the ESOP, (iv) concurrently with


--------------------------------------------------------------------------------


or as soon as practicable following the execution of the Acquisition Agreement,
the ESOP will purchase $250.0 million of Tribune common equity (at a price not
in excess of fair market value for purposes of Section 3(18) of ERISA) in
exchange for a $250.0 million aggregate principal amount 30 year note (at a
reasonable rate of interest and otherwise on arms’ length terms that are
generally fair and reasonable to the ESOP from a financial point of view) (such
note, the “ESOP Note” and such investment, the “ESOP Investment”), (v)
immediately upon consummation of the Acquisition, the ESOP will own 100% of the
equity of Tribune, (vi) immediately following the consummation of the
Acquisition, Holdco will use the cash proceeds it receives from the Acquisition
plus an additional $65.0 million (the “Incremental Zell Investment”) to
purchase: (a) an 11 year $225.0 million initial principal amount pay-in-kind
subordinated note (the “Zell Sub Note”) and (b) a 15 year warrant (the
“Warrant”) to purchase the number of shares of the common stock of Tribune (on a
fully diluted basis) set forth in the Warrant at the exercise price provided for
in the Warrant (such purchase, the “Holdco Purchase”), (vii) Tribune intends to
enter into that certain “Project Tower — Amended and Restated First Step
Commitment Letter” dated the date hereof among Tribune, the Initial Lenders and
the Lead Arrangers (the “First Step Commitment Letter” and the Transactions
contemplated thereby the “First Step Transactions”) and consummate the First
Step Transactions prior to the consummation of the Acquisition, and (viii) the
sources and uses of the funds necessary to consummate the Acquisition and the
other transactions contemplated hereby are set forth on Annex I to this Amended
and Restated Commitment Letter.  For purposes of this Amended and Restated
Commitment Letter, “Citigroup” means CGMI, Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America, Inc. and/or any of their affiliates as may be
appropriate to consummate the transactions contemplated herein.  This letter
amends, restates and supersedes in its entirety the Project Tower — Second Step
Commitment Letter among JPMorgan, JPMCB, Merrill Lynch, and Citigroup dated
April 1, 2007 and such Commitment Letter shall be of no further force or effect.

In addition, you have advised JPMCB, Merrill Lynch, Citigroup, Bank of America
and Banc of America Bridge (collectively, the “Initial Lenders”) that in
connection with the Acquisition, Tribune will (i) borrow up to $2,105 million of
new term loans described in Exhibit A hereto (the “Incremental Facility”) as
incremental term loans provided for under the senior secured credit facilities
to be entered into by Tribune as part of the First Step Transactions (the
“Senior Secured Credit Facilities” and together with the Incremental Facility,
the “Bank Facilities”) and (ii) either (a) borrow up to $2,100 million in senior
unsecured loans from one or more lenders under the senior unsecured bridge
facility described in Exhibit B hereto (the “Senior Bridge Facility” and
together with the Incremental Facility, the “Second Step Facilities”) or (b)
issue $2,100 million in aggregate principal amount of senior unsecured notes
(the “Senior Notes”) in a public offering or in a Rule 144A or other private
placement.

The Acquisition, the incurrence of the incremental term loans under the
Incremental Facility, the execution and delivery of the Senior Bridge Facility
or the issuance of the Senior Notes, the Holdco Purchase (including the issuance
of the Warrant and the Zell Sub Note) and the other transactions contemplated
hereby and thereby (other than the First Step Transactions) are referred to as
the “Second Step Transactions”.

You have requested that the Initial Lenders commit to provide the Second Step
Facilities to finance the Acquisition and to pay certain related fees and
expenses.

2


--------------------------------------------------------------------------------


Accordingly, subject to the terms and conditions set forth below, the Initial
Lenders hereby agree with you as follows:


1.             COMMITMENT; ENGAGEMENT.  (A) EACH OF JPMCB AND MERRILL LYNCH
HEREBY COMMITS, SEVERALLY AND NOT JOINTLY, TO PROVIDE TO TRIBUNE 30% OF EACH OF
THE SECOND STEP FACILITIES, (B) CITIGROUP HEREBY COMMITS, SEVERALLY AND NOT
JOINTLY, TO PROVIDE TO TRIBUNE 25% OF EACH OF THE SECOND STEP FACILITIES, (C)
BANK OF AMERICA HEREBY COMMITS, SEVERALLY AND NOT JOINTLY, TO PROVIDE TO TRIBUNE
15% OF THE INCREMENTAL FACILITY AND (D) BANC OF AMERICA BRIDGE HEREBY COMMITS,
SEVERALLY AND NOT JOINTLY, TO PROVIDE TO TRIBUNE 15% OF THE SENIOR BRIDGE
FACILITY, IN EACH CASE, UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH
OR REFERRED TO HEREIN, IN THE CONFIDENTIAL AMENDED AND RESTATED SECOND STEP FEE
LETTER (THE “SECOND STEP FEE LETTER”) DATED THE DATE HEREOF AND DELIVERED TO
YOU, IN THE INCREMENTAL FACILITY SUMMARY OF TERMS AND CONDITIONS ATTACHED HERETO
(AND INCORPORATED BY REFERENCE HEREIN) AS EXHIBIT A (THE “INCREMENTAL TERM
SHEET”) AND IN THE BRIDGE FACILITY SUMMARY OF TERMS AND CONDITIONS ATTACHED
HERETO (AND INCORPORATED BY REFERENCE HEREIN) AS EXHIBIT B (THE “BRIDGE TERM
SHEET” AND TOGETHER WITH THE INCREMENTAL TERM SHEET, THE “TERM SHEETS”).  THE
COMMITMENTS OF THE INITIAL LENDERS HEREUNDER WITH RESPECT TO THE INCREMENTAL
FACILITY ARE SUBJECT TO THE NEGOTIATION, EXECUTION AND DELIVERY OF AN
INCREMENTAL TERM LOAN AMENDMENTS TO THE CREDIT DOCUMENTS (AS DEFINED IN THE
FIRST STEP COMMITMENT LETTER) AND APPROPRIATE ANCILLARY DOCUMENTATION NECESSARY
TO INCLUDE THE INCREMENTAL FACILITY IN THE SENIOR SECURED CREDIT FACILITIES (THE
“INCREMENTAL AMENDMENTS”) REFLECTING SUBSTANTIALLY THE TERMS AND CONDITIONS SET
FORTH HEREIN AND IN THE TERM SHEETS AND THE SECOND STEP FEE LETTER AND OTHERWISE
MUTUALLY AGREED UPON.  THE COMMITMENTS OF THE INITIAL LENDERS HEREUNDER WITH
RESPECT TO THE BRIDGE FACILITY ARE SUBJECT TO THE NEGOTIATION, EXECUTION AND
DELIVERY OF DEFINITIVE DOCUMENTS GOVERNING THE SENIOR BRIDGE FACILITY (THE
“BRIDGE DOCUMENTS” AND TOGETHER WITH THE INCREMENTAL AMENDMENTS, THE “OPERATIVE
DOCUMENTS”) REFLECTING SUBSTANTIALLY THE TERMS AND CONDITIONS SET FORTH HEREIN
AND IN THE TERM SHEETS AND THE SECOND STEP FEE LETTER AND OTHERWISE IN A
CUSTOMARY FORM.  NOTWITHSTANDING ANYTHING IN THIS AMENDED AND RESTATED
COMMITMENT LETTER, THE TERM SHEETS, THE SECOND STEP FEE LETTER, THE OPERATIVE
DOCUMENTS OR ANY OTHER LETTER AGREEMENT OR OTHER UNDERTAKING CONCERNING THE
FINANCING OF THE SECOND STEP TRANSACTIONS TO THE CONTRARY, (I) THE ONLY
REPRESENTATIONS RELATING TO TRIBUNE, ITS SUBSIDIARIES AND THEIR BUSINESSES THE
MAKING OF WHICH SHALL BE A CONDITION TO AVAILABILITY OF THE SECOND STEP
FACILITIES ON THE SECOND STEP CLOSING DATE SHALL BE (A) SUCH OF THE
REPRESENTATIONS MADE BY TRIBUNE IN THE ACQUISITION AGREEMENT AS ARE MATERIAL TO
THE INTERESTS OF THE LENDERS, BUT ONLY TO THE EXTENT THAT MERGER SUB HAS THE
RIGHT TO TERMINATE ITS OBLIGATIONS UNDER THE ACQUISITION AGREEMENT AS A RESULT
OF A BREACH OF SUCH REPRESENTATIONS IN THE ACQUISITION AGREEMENT AND (B) THE
REPRESENTATIONS AND WARRANTIES OF TRIBUNE SET FORTH IN THE CREDIT AGREEMENT AND
THE OPERATIVE DOCUMENTS RELATING TO CORPORATE STATUS, POWER AND AUTHORITY, DUE
AUTHORIZATION, EXECUTION AND DELIVERY AND ENFORCEABILITY OF THE OPERATIVE
DOCUMENTS, FEDERAL RESERVE MARGIN REGULATIONS AND THE INVESTMENT COMPANY ACT
(THE REPRESENTATIONS IN CLAUSES (A) AND (B) TOGETHER THE “SPECIFIED
REPRESENTATIONS”) AND (II) THE TERMS OF THE OPERATIVE DOCUMENTATION SHALL BE IN
A FORM SUCH THAT THEY DO NOT IMPAIR AVAILABILITY OF THE SECOND STEP FACILITIES
ON THE SECOND STEP CLOSING DATE IF THE CONDITIONS SET FORTH HEREIN AND IN THE
TERM SHEETS ARE SATISFIED.


2.             SYNDICATION.  THE INITIAL LENDERS RESERVE THE RIGHT AND INTEND,
PRIOR TO OR AFTER THE EXECUTION OF THE OPERATIVE DOCUMENTS AND IN CONSULTATION
WITH YOU, TO SYNDICATE ALL OR A PORTION OF THEIR RESPECTIVE COMMITMENTS WITH
RESPECT TO THE SECOND STEP FACILITIES TO ONE OR MORE FINANCIAL INSTITUTIONS
(TOGETHER WITH THE INITIAL LENDERS, THE “LENDERS”).  UPON THE ISSUANCE BY

3


--------------------------------------------------------------------------------



ANY ADDITIONAL LENDER OF ITS COMMITMENT WITH RESPECT TO ANY OF THE SECOND STEP
FACILITIES, THE INITIAL LENDERS’ COMMITMENTS WITH RESPECT TO SUCH SECOND STEP
FACILITIES SHALL BE REDUCED IN THE AGGREGATE BY AN EQUAL AMOUNT (AND ON A PRO
RATA BASIS AS AMONG THE INITIAL LENDERS).  NOTWITHSTANDING ANY SUCH REDUCTION IN
COMMITMENTS, THE INITIAL LENDERS SHALL REMAIN COMMITTED TO FUND AMOUNTS ASSIGNED
IN THE EVENT ADDITIONAL LENDERS FAIL TO FUND.  THE COMMITMENTS OF THE INITIAL
LENDERS HEREUNDER ARE SEVERAL AND NOT JOINT, AND ARE SUBJECT TO (A) JPMORGAN,
MERRILL LYNCH, CITIGROUP AND BAS (OR ONE OR MORE OF THEIR RESPECTIVE AFFILIATES)
AND ACTING AS JOINT LEAD ARRANGERS AND BOOKRUNNERS (THE “LEAD ARRANGERS”) OF,
(B) MERRILL LYNCH ACTING AS SOLE AND EXCLUSIVE ADMINISTRATIVE AGENT (THE
“ADMINISTRATIVE AGENT”) FOR, (C) JPMCB ACTING AS SOLE AND EXCLUSIVE SYNDICATION
AGENT FOR, AND (D) CITIGROUP AND BANC OF AMERICA BRIDGE ACTING AS
CO-DOCUMENTATION AGENTS FOR THE SENIOR BRIDGE FACILITY.  IT IS FURTHER AGREED
THAT IN CONNECTION WITH ANY OFFERING OR MARKETING MATERIALS RELATING TO THE
INCREMENTAL FACILITY, JPMORGAN WILL APPEAR “ON THE LEFT”, IN CONNECTION WITH ANY
OFFERING OR MARKETING MATERIALS RELATING TO THE SENIOR BRIDGE FACILITY, MERRILL
LYNCH WILL APPEAR “ON THE LEFT”, AND IN EACH CASE THE NAMES OF THE OTHER LEAD
ARRANGERS WILL APPEAR IN SUCH ORDER AS THEY APPEAR IN THE CAPTION OF THIS
LETTER.  THE LEAD ARRANGERS (OR ONE OR MORE OF THEIR RESPECTIVE AFFILIATES) WILL
MANAGE ALL ASPECTS OF THE SYNDICATION IN CONSULTATION WITH YOU, INCLUDING
DECISIONS AS TO THE SELECTION OF POTENTIAL LENDERS TO BE APPROACHED AND WHEN
THEY WILL BE APPROACHED, WHEN THEIR COMMITMENTS WILL BE ACCEPTED, WHICH LENDERS
WILL PARTICIPATE AND THE FINAL ALLOCATIONS OF THE COMMITMENTS AMONG THE LENDERS
(WHICH ARE LIKELY NOT TO BE PRO RATA ACROSS FACILITIES AMONG LENDERS).  THE LEAD
ARRANGERS WILL EXCLUSIVELY PERFORM, IN CONSULTATION WITH YOU, ALL FUNCTIONS AND
EXERCISE ALL AUTHORITY AS CUSTOMARILY PERFORMED AND EXERCISED IN SUCH
CAPACITIES, INCLUDING SELECTING ONE LAW FIRM AS COUNSEL FOR THE LEAD ARRANGERS
AND THE INITIAL LENDERS AND NEGOTIATING THE OPERATIVE DOCUMENTS.  ANY AGENT OR
ARRANGER TITLES (INCLUDING CO-AGENTS) AWARDED TO OTHER LENDERS WITH RESPECT TO
THE FACILITIES ARE SUBJECT TO THE PRIOR APPROVAL OF TRIBUNE AND THE LEAD
ARRANGERS (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED) AND SHALL
NOT ENTAIL ANY ROLE WITH RESPECT TO THE MATTERS REFERRED TO IN THIS PARAGRAPH
WITHOUT THE PRIOR CONSENT OF THE LEAD ARRANGERS (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED).  YOU AGREE THAT, WITHOUT THE CONSENT OF THE
INITIAL LENDERS, TRIBUNE SHALL NOT PAY TO ANY LENDER ANY COMPENSATION OUTSIDE
THE TERMS CONTAINED HEREIN AND IN THE SECOND STEP FEE LETTER IN ORDER TO OBTAIN
ITS COMMITMENT TO PARTICIPATE IN ANY OF THE SECOND STEP FACILITIES.

You understand that the Lead Arrangers intend to commence the syndication of the
Second Step Facilities promptly, and you agree actively to assist them, and to
use commercially reasonable efforts to cause Tribune to assist them, in
achieving a timely syndication that is mutually satisfactory to the Lead
Arrangers and Tribune.  The syndication efforts will be accomplished by a
variety of means, including direct contact during the syndication between senior
management, advisors and affiliates of Tribune on the one hand and the proposed
Lenders on the other hand, and Tribune hosting, with the Lead Arrangers, at
least one meeting with prospective Lenders at such times and places as the Lead
Arrangers may reasonably request.  You agree, upon the reasonable request of the
Lead Arrangers, to use commercially reasonable efforts to (a) provide, and cause
your subsidiaries and advisors to provide to the Lead Arrangers all information
relating to you and your subsidiaries reasonably deemed necessary by them as and
when such information becomes available, including without limitation, upon
request from the Lead Arrangers copies of Tribune’s internal management reports
prepared in the ordinary course of business consistent with past practices for
each fiscal month after the most recent fiscal quarter (including year end) for
which financial statements were received by the Lenders as described in
Paragraph 1 of Annex II hereto and ended 30 days before the Second Step Closing
Date, to suc-

4


--------------------------------------------------------------------------------


cessfully complete the primary syndication of the Second Step Facilities,
including the Information and Projections (including updated projections)
contemplated hereby, (b) assist, and cause your subsidiaries and advisors to
assist, the Lead Arrangers in the preparation of a Confidential Information
Memorandum to be completed not later than 20 business days prior to the Second
Step Closing Date (as defined in Exhibit A) and other reasonably necessary
marketing materials (the contents of which, except to the extent relating to
either Lead Arranger or its affiliates, you shall be solely responsible for) to
be used in connection with the primary syndication of the Second Step Facilities
and (c) obtain, at your expense, corporate family ratings and a monitored public
rating of each of the Second Step Facilities from each of Moody’s Investors
Service, Inc. (“Moody’s”) and Standard & Poor’s, a division of the McGraw Hill
Companies (“S&P”) (which in the case of the Bank Facilities, may be a
re-assignment of an existing rating).  You also agree to use your commercially
reasonable efforts to ensure that the syndication efforts of the Lead Arrangers
benefit materially from your (and your subsidiaries’) existing lending
relationships.  You further agree to afford the Lead Arrangers and their
affiliates a period of not less than 20 business days prior to the Second Step
Closing Date to syndicate the Second Step Facilities.

Without limiting your obligation to assist with the syndication efforts as set
forth above, it is understood and agreed that completion of such syndication is
not a condition to the Initial Lenders’ commitments hereunder.


3.             FEES.  AS CONSIDERATION FOR THE COMMITMENTS OF THE INITIAL
LENDERS HEREUNDER AND THE AGREEMENT OF THE LEAD ARRANGERS TO ARRANGE, MANAGE,
STRUCTURE AND SYNDICATE THE SECOND STEP FACILITIES, YOU AGREE TO PAY TO THEM
WHEN DUE THE FEES AS SET FORTH IN THE SECOND STEP FEE LETTER.


4.             CONDITIONS.  THE INITIAL LENDERS’ COMMITMENTS HEREUNDER ARE
SUBJECT TO THE CONDITIONS SET FORTH IN ANNEX II TO THIS AMENDED AND RESTATED
COMMITMENT LETTER AND ARE ALSO SUBJECT TO:


(A)           THE PREPARATION, EXECUTION AND DELIVERY OF MUTUALLY SATISFACTORY
DEFINITIVE DOCUMENTATION WITH RESPECT TO THE SECOND STEP FACILITIES (INCLUDING
INCREMENTAL AMENDMENTS AND A BRIDGE CREDIT AGREEMENT AND RELATED GUARANTEES)
INCORPORATING THE TERMS OUTLINED IN THIS AMENDED AND RESTATED COMMITMENT LETTER
AND IN THE TERM SHEETS AND OTHERWISE IN A CUSTOMARY FORM;


(B)           THE INITIAL LENDERS AND THEIR RESPECTIVE AFFILIATES SHALL BE
SATISFIED THAT, AFTER THE DATE HEREOF AND UNTIL THE SUCCESSFUL SYNDICATION OF
THE SECOND STEP FACILITIES, OR, IF EARLIER, THE SECOND STEP CLOSING DATE, NONE
OF TRIBUNE, HOLDCO, ANY OF THEIR RESPECTIVE SUBSIDIARIES OR THE ESOP SHALL HAVE
OFFERED, PLACED, ARRANGED OR ISSUED, OR ENGAGED IN DISCUSSIONS CONCERNING THE
OFFERING, PLACEMENT, ARRANGEMENT OR ISSUANCE OF, ANY DEBT FACILITY OR DEBT
SECURITY (INCLUDING ANY RENEWAL OR REFINANCING OF AND INCREASE OF COMMITMENTS
UNDER EXISTING FACILITIES OR SECURITIES) PRIOR TO OR DURING THE PRIMARY
SYNDICATION OF THE SECOND STEP FACILITIES, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE LEAD ARRANGERS, OTHER THAN THE SECOND STEP FACILITIES, THE ZELL NOTE, THE
ZELL SUB NOTE AND ANY SENIOR NOTES OFFERED, ISSUED OR SOLD IN CONNECTION WITH OR
AS A PART OF THE FIRST STEP TRANSACTIONS OR THE SECOND STEP TRANSACTIONS; AND

5


--------------------------------------------------------------------------------



(C)           (I) FROM DECEMBER 31, 2006 THROUGH THE DATE HEREOF, EXCEPT AS
OTHERWISE CONTEMPLATED, REQUIRED OR PERMITTED BY THE ACQUISITION AGREEMENT, THE
TOWER PURCHASE AGREEMENT (AS DEFINED IN THE ACQUISITION AGREEMENT) OR THE ESOP
PURCHASE AGREEMENT (AS DEFINED IN THE ACQUISITION AGREEMENT) THERE HAS NOT BEEN
ANY EVENT, DEVELOPMENT OR STATE OF CIRCUMSTANCES THAT HAS HAD OR WOULD
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY
MATERIAL ADVERSE EFFECT (AS DEFINED (AND ALL COMPONENT DEFINITIONS THEREOF ARE
DEFINED) IN THE ACQUISITION AGREEMENT AS IN EFFECT ON THE DATE HEREOF) AND (II)
SINCE THE DATE HEREOF, THERE HAS NOT BEEN ANY EVENT, DEVELOPMENT OR STATE OF
CIRCUMSTANCES THAT HAS HAD OR WOULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY
OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT.


5.             INFORMATION AND INVESTIGATIONS.  YOU HEREBY REPRESENT AND WARRANT
THAT (A) ALL INFORMATION AND DATA (EXCLUDING THE PROJECTIONS AND INFORMATION OF
A GENERAL ECONOMIC OR INDUSTRY-SPECIFIC NATURE) THAT HAVE BEEN OR WILL BE MADE
AVAILABLE BY YOU OR ANY OF YOUR REPRESENTATIVES OR ADVISORS TO THE INITIAL
LENDERS, THE LEAD ARRANGERS OR ANY LENDER (WHETHER PRIOR TO OR ON OR AFTER THE
DATE HEREOF) IN CONNECTION WITH THE SECOND STEP TRANSACTIONS, TAKEN AS A WHOLE
(THE “INFORMATION”), IS AND WILL BE COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS AND DOES NOT AND WILL NOT, TAKEN AS A WHOLE, CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MATERIALLY MISLEADING IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH STATEMENTS ARE MADE, AND (B) ALL
FINANCIAL PROJECTIONS CONCERNING TRIBUNE AND ITS SUBSIDIARIES AND THE
TRANSACTIONS CONTEMPLATED HEREBY (THE “PROJECTIONS”) THAT HAVE BEEN MADE OR WILL
BE PREPARED BY OR ON BEHALF OF YOU OR ANY OF YOUR REPRESENTATIVES OR ADVISORS
AND THAT HAVE BEEN OR WILL BE MADE AVAILABLE TO THE INITIAL LENDERS, THE LEAD
ARRANGERS OR ANY LENDER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY
HAVE BEEN OR IN THE CASE OF PROJECTIONS MADE AFTER THE DATE HEREOF, WILL BE,
PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS THAT YOU REASONABLY BELIEVE TO
HAVE BEEN REASONABLE AT THE TIME MADE (IT BEING UNDERSTOOD THAT ANY SUCH
PROJECTIONS ARE SUBJECT TO SIGNIFICANT UNCERTAINTIES AND CONTINGENCIES, MANY OF
WHICH ARE BEYOND YOUR CONTROL, AND THAT NO ASSURANCE CAN BE GIVEN THAT SUCH
PROJECTIONS WILL BE REALIZED AND THAT ACTUAL RESULTS MAY DIFFER FROM SUCH
PROJECTIONS AND SUCH DIFFERENCES MAY BE MATERIAL).  YOU AGREE TO USE
COMMERCIALLY REASONABLE EFFORTS TO SUPPLEMENT THE INFORMATION AND THE
PROJECTIONS FROM TIME TO TIME UNTIL THE SECOND STEP CLOSING DATE AND, IF
REQUESTED BY THE LEAD ARRANGERS, FOR A REASONABLE PERIOD THEREAFTER (NOT TO
EXCEED 45 DAYS) NECESSARY TO COMPLETE THE SUCCESSFUL SYNDICATION OF THE SECOND
STEP FACILITIES SO THAT THE REPRESENTATION AND WARRANTY IN THE PRECEDING
SENTENCE REMAINS CORRECT IN ALL MATERIAL RESPECTS.  IN SYNDICATING THE SECOND
STEP FACILITIES THE LEAD ARRANGERS WILL BE ENTITLED TO USE AND RELY PRIMARILY ON
THE INFORMATION AND THE PROJECTIONS WITHOUT RESPONSIBILITY FOR INDEPENDENT CHECK
OR VERIFICATION THEREOF.

You hereby acknowledge that (a) the Lead Arrangers will make available
Information and Projections to the proposed syndicate of Lenders on a
confidential basis through posting on IntraLinks or another similar electronic
system and (b) certain of the proposed Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to Tribune and its affiliates or any securities thereof (“Material
Non-Public Information”)) (each, a “Public Lender”).  You hereby agree that (a)
you will use commercially reasonable efforts to identify that portion of the
Information and Projections that may be distributed to the Public Lenders and
include a reasonably detailed term sheet in such Information and that all of the
foregoing that is to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC”; (b) by marking materials “PUBLIC,” you shall be

6


--------------------------------------------------------------------------------


deemed to have authorized the Lead Arrangers and the proposed Lenders to treat
such materials as not containing any Material Non-Public Information, it being
understood that certain of such materials may be subject to the confidentiality
requirements of the definitive credit documentation; (c) all materials marked
“PUBLIC” are permitted to be made available by electronic means designated for
“Public Lenders;” and (d) the Lead Arrangers shall be entitled to treat any
materials that are not marked “PUBLIC” as being suitable only for posting by
confidential electronic means not designated for “Public Lenders.”  You also
acknowledge that Public Lenders employed by one or more of the Lead Arrangers or
their respective affiliates, consisting of publishing debt analysts, may
participate in any meetings or telephone conference calls held pursuant to
Section 2 hereof; provided that such analysts shall not publish any information
obtained from such meetings or calls until the syndication of the Second Step
Facilities has been completed upon the making of allocations by the Lead
Arrangers and the Lead Arrangers freeing the Second Step Facilities to trade.


6.             INDEMNIFICATION.  YOU AGREE TO INDEMNIFY AND HOLD HARMLESS EACH
INITIAL LENDER, EACH LEAD ARRANGER, EACH OTHER LENDER AND THEIR RESPECTIVE
AFFILIATES, AND EACH SUCH PERSON’S RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS AND CONTROLLING PERSONS (EACH INITIAL LENDER, EACH LEAD ARRANGER AND EACH
SUCH OTHER PERSON BEING AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGES, COSTS, EXPENSES AND LIABILITIES, JOINT OR SEVERAL, TO
WHICH ANY INDEMNIFIED PARTY MAY BECOME SUBJECT UNDER ANY APPLICABLE LAW, OR
OTHERWISE RELATED TO OR ARISING OUT OF OR IN CONNECTION WITH THIS AMENDED AND
RESTATED COMMITMENT LETTER, THE SECOND STEP FEE LETTER, THE TERM SHEETS, THE
SECOND STEP FACILITIES, THE LOANS THEREUNDER AND THE USE OF PROCEEDS THEREFROM,
ANY OF THE SECOND STEP TRANSACTIONS OR ANY RELATED TRANSACTION AND THE
PERFORMANCE BY ANY INDEMNIFIED PARTY OF THE SERVICES CONTEMPLATED HEREBY, AND
WILL REIMBURSE EACH INDEMNIFIED PARTY FOR ANY AND ALL REASONABLE AND DOCUMENTED
EXPENSES (INCLUDING REASONABLE AND DOCUMENTED COUNSEL FEES AND EXPENSES) AS THEY
ARE INCURRED IN CONNECTION WITH THE INVESTIGATION OF OR PREPARATION FOR OR
DEFENSE OF ANY PENDING OR THREATENED CLAIM OR ANY ACTION OR PROCEEDING ARISING
THEREFROM, WHETHER OR NOT SUCH INDEMNIFIED PARTY IS A PARTY AND WHETHER OR NOT
SUCH CLAIM, ACTION OR PROCEEDING IS INITIATED OR BROUGHT BY OR ON BEHALF OF YOU
OR ANY OF YOUR SUBSIDIARIES AND WHETHER OR NOT ANY OF THE SECOND STEP
TRANSACTIONS ARE CONSUMMATED OR THIS AMENDED AND RESTATED COMMITMENT LETTER IS
TERMINATED, EXCEPT TO THE EXTENT (I) DETERMINED BY A FINAL JUDGMENT OF A COURT
OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PARTY’S BAD
FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR (II) ARISING FROM A MATERIAL
BREACH OF THE OBLIGATIONS OF SUCH INDEMNIFIED PARTY UNDER THIS AMENDED AND
RESTATED COMMITMENT LETTER.  NO PARTY HERETO NOR ANY OF ITS AFFILIATES OR
SUBSIDIARIES SHALL BE LIABLE TO ANY OTHER PARTY HERETO OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES ON ANY THEORY OF LIABILITY FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION IN ANY WAY WITH THIS
AMENDED AND RESTATED COMMITMENT LETTER, THE SECOND STEP FEE LETTER, THE TERM
SHEETS, THE SECOND STEP FACILITIES, THE LOANS THEREUNDER AND THE USE OF PROCEEDS
THEREFROM, ANY OF THE SECOND STEP TRANSACTIONS OR ANY RELATED TRANSACTION OR THE
PERFORMANCE BY ANY PARTY HERETO OR ANY OF ITS SUBSIDIARIES, OR AFFILIATES, ITS
OBLIGATIONS HEREUNDER OR UNDER THE SECOND STEP FACILITIES.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AMENDED AND RESTATED COMMITMENT LETTER, NO INDEMNIFIED
PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH ELECTRONIC TELECOMMUNICATIONS OR
OTHER INFORMATION TRANSMISSION SYSTEMS, EXCEPT TO THE EXTENT DETERMINED BY A
FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
INDEMNIFIED PARTY’S BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

7


--------------------------------------------------------------------------------


You agree that, without the prior written consent of the Lead Arrangers (not to
be unreasonably withheld), neither you nor any of your affiliates or
subsidiaries will settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding in respect of which
indemnification has been or could be sought under the indemnification provisions
hereof (whether or not any other Indemnified Party is an actual or potential
party to such claim, action or proceeding), unless such settlement, compromise
or consent (i) includes an unconditional written release in form and substance
reasonably satisfactory to the Lead Arrangers of each Indemnified Party from all
liability arising out of such claim, action or proceeding and (ii) does not
include any statement as to or an admission of fault, culpability or failure to
act by or on behalf of any Indemnified Party.


7.             EXPENSES.  YOU AGREE TO REIMBURSE THE INITIAL LENDERS AND THEIR
AFFILIATES FOR THEIR REASONABLE, DOCUMENTED, OUT-OF-POCKET EXPENSES PROMPTLY
FOLLOWING THEIR REQUEST MADE FROM TIME TO TIME (INCLUDING, WITHOUT LIMITATION,
ALL REASONABLE DUE DILIGENCE INVESTIGATION EXPENSES, FEES OF CONSULTANTS ENGAGED
WITH YOUR CONSENT (NOT TO BE UNREASONABLY WITHHELD), SYNDICATION EXPENSES
(INCLUDING PRINTING, DISTRIBUTION, AND BANK MEETINGS), TRAVEL EXPENSES,
DUPLICATION FEES AND EXPENSES, SEARCH FEES, FILING AND RECORDING FEES AND THE
REASONABLE, DOCUMENTED FEES, DISBURSEMENTS AND OTHER CHARGES OF CAHILL GORDON &
REINDEL LLP AS COUNSEL TO THE INITIAL LENDERS, AND ANY SALES, USE OR SIMILAR
TAXES (AND ANY ADDITIONS TO SUCH TAXES) RELATED TO ANY OF THE FOREGOING)
INCURRED IN CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION AND
DELIVERY, WAIVER OR MODIFICATION, COLLECTION AND ENFORCEMENT OF THIS AMENDED AND
RESTATED COMMITMENT LETTER, THE TERM SHEETS, THE SECOND STEP FEE LETTER AND THE
OPERATIVE DOCUMENTS AND WHETHER OR NOT SUCH FEES AND EXPENSES ARE INCURRED
BEFORE OR AFTER THE DATE HEREOF OR ANY LOAN DOCUMENTATION IS ENTERED INTO OR THE
SECOND STEP TRANSACTIONS ARE CONSUMMATED OR ANY EXTENSIONS OF CREDIT ARE MADE
UNDER THE FACILITIES OR THIS AMENDED AND RESTATED COMMITMENT LETTER IS
TERMINATED OR EXPIRES; PROVIDED THAT SUCH PAYMENT OR REIMBURSEMENT OBLIGATION
WITH RESPECT TO LEGAL COUNSEL SHALL INCLUDE ONLY THE REASONABLE FEES AND
EXPENSES OF CAHILL GORDON & REINDEL LLP.


8.             CONFIDENTIALITY.  THIS AMENDED AND RESTATED COMMITMENT LETTER,
THE TERM SHEETS, THE CONTENTS OF ANY OF THE FOREGOING AND THE INITIAL LENDERS’
AND/OR THEIR AFFILIATES’ ACTIVITIES PURSUANT HERETO OR THERETO ARE CONFIDENTIAL
AND SHALL NOT BE DISCLOSED BY OR ON BEHALF OF YOU OR ANY OF YOUR SUBSIDIARIES TO
ANY PERSON WITHOUT THE PRIOR WRITTEN CONSENT OF THE INITIAL LENDERS, EXCEPT THAT
YOU MAY (I) DISCLOSE THIS AMENDED AND RESTATED COMMITMENT LETTER, THE SECOND
STEP FEE LETTER AND THE TERM SHEETS TO YOUR OFFICERS, DIRECTORS, EMPLOYEES AND
ADVISORS, AND THEN ONLY IN CONNECTION WITH THE SECOND STEP TRANSACTIONS AND ON A
CONFIDENTIAL NEED-TO-KNOW BASIS, (II) FILE A COPY OF ANY PORTION OF THIS AMENDED
AND RESTATED COMMITMENT LETTER (BUT NOT THE SECOND STEP FEE LETTER) AND THE TERM
SHEETS IN ANY PUBLIC RECORD IN WHICH IT IS REQUIRED BY LAW TO BE FILED AND
(III) MAKE ANY OTHER DISCLOSURE AS YOU ARE REQUIRED TO MAKE BY APPLICABLE LAW OR
COMPULSORY LEGAL PROCESS (BASED ON THE ADVICE OF LEGAL COUNSEL); PROVIDED,
HOWEVER, THAT IN THE EVENT OF ANY SUCH COMPULSORY LEGAL PROCESS YOU AGREE, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, TO GIVE THE LEAD ARRANGERS PROMPT NOTICE
THEREOF AND TO COOPERATE, AT THE LEAD ARRANGERS’ EXPENSE, WITH THE INITIAL
LENDERS IN SECURING A PROTECTIVE ORDER IN THE EVENT OF COMPULSORY DISCLOSURE. 
THE FOREGOING RESTRICTIONS SHALL CEASE TO APPLY WITH RESPECT TO THIS AMENDED AND
RESTATED COMMITMENT LETTER, THE TERM SHEETS AND THE CONTENTS THEREOF ONCE THIS
AMENDED AND RESTATED COMMITMENT LETTER HAS BEEN ACCEPTED BY YOU.  YOU AGREE THAT
YOU WILL USE COMMERCIALLY REASONABLE EFFORTS TO PERMIT THE INITIAL LENDERS TO
REVIEW AND APPROVE ANY REFERENCE TO ANY OF THE INITIAL LENDERS OR ANY OF THEIR
AFFILIATES IN CONNECTION WITH THE SECOND STEP FACILITIES OR THE

8


--------------------------------------------------------------------------------



TRANSACTIONS CONTEMPLATED HEREBY CONTAINED IN ANY PRESS RELEASE OR SIMILAR
PUBLIC DISCLOSURE PRIOR TO PUBLIC RELEASE.  SUBJECT TO THE TERMS OF THE NEXT
SUCCEEDING PARAGRAPH, YOU AGREE THAT THE INITIAL LENDERS AND THEIR AFFILIATES
MAY SHARE INFORMATION CONCERNING YOU AND YOUR SUBSIDIARIES AND AFFILIATES AMONG
THEMSELVES SOLELY IN CONNECTION WITH THE PERFORMANCE OF THEIR SERVICES HEREUNDER
AND THE EVALUATION AND CONSUMMATION OF FINANCINGS AND TRANSACTIONS CONTEMPLATED
HEREBY.  YOU ALSO ACKNOWLEDGE THAT THE INITIAL LENDERS OR THEIR AFFILIATES MAY
BE PROVIDING DEBT FINANCING, EQUITY CAPITAL OR OTHER SERVICES (INCLUDING
FINANCIAL ADVISORY SERVICES) TO PARTIES WHOSE INTERESTS MAY CONFLICT WITH
YOURS.  THE INITIAL LENDERS AGREE THAT THEY WILL NOT FURNISH CONFIDENTIAL
INFORMATION OBTAINED FROM YOU TO ANY OF THEIR OTHER CUSTOMERS AND THAT THEY WILL
TREAT CONFIDENTIAL INFORMATION RELATING TO YOU AND YOUR AFFILIATES WITH THE SAME
DEGREE OF CARE AS THEY TREAT THEIR OWN CONFIDENTIAL INFORMATION.  THE INITIAL
LENDERS FURTHER ADVISE YOU THAT THEY AND THEIR AFFILIATES WILL NOT MAKE
AVAILABLE TO YOU CONFIDENTIAL INFORMATION THAT THEY HAVE OBTAINED OR MAY OBTAIN
FROM ANY OTHER CUSTOMER.

Each Lead Arranger agrees to maintain the confidentiality of the Confidential
Information (as defined below), except that Confidential Information may be
disclosed (a) to its and its affiliates’ partners, directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and agree
to keep such Confidential Information confidential), (b) to the extent requested
or required by any state, Federal or foreign authority or examiner regulating
such Lead Arranger, (c) to the extent required by applicable law, rule or
regulation or by any subpoena or similar legal process, (d) in connection with
any litigation or legal proceeding relating to this Amended and Restated
Commitment Letter or the Second Step Fee Letter or any other documentation in
connection therewith or the enforcement of rights hereunder or thereunder or to
which such Lead Arranger or any of its affiliates may be a party, (e) to any
prospective Lender (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and agree to keep such Confidential Information confidential), (f)
with the consent of Tribune, (g) to any rating agency when required by such
rating agency, (h) for purposes of establishing a “due diligence defense” or (i)
to the extent such Confidential Information (i) becomes publicly available other
than as a result of a breach of this paragraph or (ii) becomes available to such
Lead Arranger on a nonconfidential basis from a source other than you or any of
your subsidiaries, officers, directors, employees or advisors.  For the purposes
of this paragraph, “Confidential Information” means all information received
from you or any of your subsidiaries, officers, directors, employees or advisors
relating to you, or your businesses, other than any such information that is
available to the Lead Arrangers on a nonconfidential basis prior to disclosure
by you.  Any person required to maintain the confidentiality of Confidential
Information as provided in this paragraph shall be considered to have complied
with its obligation to do so if such person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
person would accord to its own confidential information.


9.             TERMINATION.  THE INITIAL LENDERS’ COMMITMENTS HEREUNDER SHALL
TERMINATE IN THEIR ENTIRETY ON THE EARLIEST TO OCCUR OF (A) MAY 31, 2008 IF THE
OPERATIVE DOCUMENTS ARE NOT EXECUTED AND DELIVERED BY TRIBUNE AND THE LENDERS ON
OR PRIOR TO SUCH DATE, (B) THE DATE OF EXECUTION AND DELIVERY OF THE OPERATIVE
DOCUMENTS BY TRIBUNE AND THE LENDERS, (C) IF EARLIER THAN (B), THE DATE OF
TERMINATION OF THE ACQUISITION AGREEMENT AND (D) AUGUST 17, 2007 IF THE CREDIT
AGREEMENT HAS NOT BEEN EXECUTED AND DELIVERED BY TRIBUNE AND THE LENDERS
THEREUNDER ON OR

9


--------------------------------------------------------------------------------



PRIOR TO SUCH DATE.  NOTWITHSTANDING THE FOREGOING, THE PROVISIONS OF
SECTIONS 6, 7, 8, 10 AND 11 HEREOF SHALL SURVIVE ANY TERMINATION PURSUANT TO
THIS SECTION 9 (IT BEING UNDERSTOOD THAT THE REIMBURSEMENT AND INDEMNIFICATION
PROVISIONS CONTAINED HEREIN SHALL BE SUPERSEDED BY THE REIMBURSEMENT AND
INDEMNIFICATIONS PROVISIONS CONTAINED IN THE CREDIT AGREEMENT OR THE BRIDGE
DOCUMENTATION WHEN THE APPLICABLE OPERATIVE DOCUMENTS BECOME EFFECTIVE).


10.           ASSIGNMENT; NO FIDUCIARY; ETC.  THIS AMENDED AND RESTATED
COMMITMENT LETTER AND THE COMMITMENTS OF THE INITIAL LENDERS HEREUNDER SHALL NOT
BE ASSIGNABLE BY ANY PARTY HERETO (OTHER THAN BY THE INITIAL LENDERS TO THEIR
RESPECTIVE AFFILIATES) WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES
HERETO, AND ANY ATTEMPTED ASSIGNMENT SHALL BE VOID AND OF NO EFFECT; PROVIDED,
HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION 10 SHALL PROHIBIT THE INITIAL
LENDERS (IN THEIR SOLE DISCRETION) FROM (I) PERFORMING ANY OF THEIR DUTIES
HEREUNDER THROUGH ANY OF THEIR AFFILIATES, AND YOU WILL OWE ANY RELATED DUTIES
(INCLUDING THOSE SET FORTH IN SECTION 2 ABOVE) TO ANY SUCH AFFILIATE, AND
(II) GRANTING (IN CONSULTATION WITH YOU) PARTICIPATIONS IN, OR SELLING (IN
CONSULTATION WITH YOU) ASSIGNMENTS OF ALL OR A PORTION OF, THE COMMITMENTS OR
THE LOANS UNDER THE SECOND STEP FACILITIES PURSUANT TO ARRANGEMENTS SATISFACTORY
TO THE INITIAL LENDERS (PROVIDED THAT, IN THE CASE OF CLAUSE (I) OR (II) ABOVE,
THE INITIAL LENDERS SHALL BE AND REMAIN PRIMARILY LIABLE FOR THE FULL AND PROMPT
PERFORMANCE OF THEIR DUTIES AND OBLIGATIONS HEREUNDER).  THIS AMENDED AND
RESTATED COMMITMENT LETTER IS SOLELY FOR THE BENEFIT OF THE PARTIES HERETO AND
DOES NOT CONFER ANY BENEFITS UPON, OR CREATE ANY RIGHTS IN FAVOR OF, ANY OTHER
PERSON.

In connection with all aspects of each transaction contemplated by this Amended
and Restated Commitment Letter, you acknowledge and agree, and acknowledge your
subsidiaries’ understanding, that (i) each transaction contemplated by this
Amended and Restated Commitment Letter is an arm’s-length commercial
transaction, between Tribune, on the one hand, and each of the Initial Lenders
and the Lead Arrangers, on the other hand, (ii) in connection with each such
transaction and the process leading thereto each of the Initial Lenders and Lead
Arrangers will act solely as a principal and not as agent (except as otherwise
provided herein) nor as fiduciary of Tribune, or its stockholders, affiliates,
creditors, employees or any other party, (iii) none of the Initial Lenders and
the Lead Arrangers will assume an advisory or fiduciary responsibility in favor
of Tribune or any of its affiliates with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Initial Lender or Lead Arranger has advised or is currently advising Tribune on
other matters) and none of the Initial Lenders and Lead Arrangers will have any
obligation to Tribune or any of its affiliates with respect to the transactions
contemplated in this Amended and Restated Commitment Letter except the
obligations expressly set forth herein or as otherwise expressly agreed to in
writing, (iv) the Initial Lenders and Lead Arrangers may be engaged in a broad
range of transactions that involve interests that differ from those of Tribune
and its affiliates, and (v) none of the Initial Lenders and Lead Arrangers has
provided nor will provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby and Tribune has consulted
and will consult its own legal, accounting, regulatory, and tax advisors to the
extent it deems appropriate.  You hereby waive and release, to the fullest
extent permitted by law, any claims that you may have against the Initial
Lenders and Lead Arrangers with respect to any breach or alleged breach of
fiduciary duty in respect of any of the transactions contemplated by this
Amended and Restated Commitment Letter.

10


--------------------------------------------------------------------------------



11.           GOVERNING LAW; WAIVER OF JURY TRIAL.  THIS AMENDED AND RESTATED
COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.  EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) RELATED TO OR ARISING OUT OF ANY OF THE
TRANSACTIONS OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, OR THE PERFORMANCE
BY THE INITIAL LENDERS, THE LEAD ARRANGERS OR ANY OF THEIR RESPECTIVE AFFILIATES
OF THE SERVICES CONTEMPLATED HEREBY.


12.           AMENDMENTS; COUNTERPARTS; ETC.  NO AMENDMENT OR WAIVER OF ANY
PROVISION HEREOF OR OF THE TERM SHEETS SHALL BE EFFECTIVE UNLESS IN WRITING AND
SIGNED BY THE PARTIES HERETO AND THEN ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN.  THIS AMENDED AND RESTATED COMMITMENT LETTER,
THE TERM SHEETS AND THE SECOND STEP FEE LETTER ARE THE ONLY AGREEMENTS BETWEEN
THE PARTIES HERETO WITH RESPECT TO THE MATTERS CONTEMPLATED HEREBY AND THEREBY
AND SET FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT THERETO. 
THIS AMENDED AND RESTATED COMMITMENT LETTER MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED
COUNTERPART BY TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART.


13.           PATRIOT ACT.  THE INITIAL LENDERS HEREBY NOTIFY YOU THAT PURSUANT
TO THE REQUIREMENTS OF THE USA PATRIOT ACT, TITLE III OF PUB. L. 107-56 (SIGNED
INTO LAW OCTOBER 26, 2001) (THE “PATRIOT ACT”), THE LENDERS MAY BE REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES TRIBUNE, WHICH INFORMATION
INCLUDES THE NAME, ADDRESS AND TAX IDENTIFICATION NUMBER AND OTHER INFORMATION
REGARDING IT THAT WILL ALLOW SUCH LENDER TO IDENTIFY IT IN ACCORDANCE WITH THE
PATRIOT ACT.  THIS NOTICE IS GIVEN IN ACCORDANCE WITH THE REQUIREMENTS OF THE
PATRIOT ACT AND IS EFFECTIVE AS TO THE LENDERS.


14.           PUBLIC ANNOUNCEMENTS; NOTICES.  THE INITIAL LENDERS AND LEAD
ARRANGERS MAY, SUBJECT TO YOUR PRIOR CONSENT (NOT TO BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED) AT THEIR EXPENSE, PUBLICLY ANNOUNCE AS THEY MAY CHOOSE
THE CAPACITIES IN WHICH THEY OR THEIR AFFILIATES HAVE ACTED HEREUNDER.  ANY
NOTICE GIVEN PURSUANT HERETO SHALL BE MAILED OR HAND DELIVERED IN WRITING, IF TO
(I) YOU, AT YOUR ADDRESS SET FORTH ON PAGE ONE HEREOF; (II) JPMORGAN AND JPMCB,
AT 270 PARK AVENUE, NEW YORK, NY  10017, ATTENTION:  RAJESH KAPADIA; (III)
MERRILL LYNCH, AT 4 WORLD FINANCIAL CENTER, NEW YORK, NEW YORK 10080,
ATTENTION:  DAVID TUVLIN; (IV) CGMI, AT 390 GREENWICH STREET, NEW YORK, NY
10013, ATTENTION:  ROBERT CHEN; (V) BANK OF AMERICA, BANC OF AMERICA BRIDGE AND
BAS, AT 9 WEST 57TH STREET, NEW YORK, NEW YORK 10019, ATTENTION:  WILLIAM
PEGLER; (VI) IN THE CASE OF THE FOREGOING CLAUSE (I), WITH A COPY TO SIDLEY
AUSTIN LLP, 1 SOUTH DEARBORN STREET, CHICAGO, ILLINOIS 60603, ATTENTION:  ROBERT
LEWIS; AND (VII) IN THE CASE OF THE FOREGOING CLAUSES (II), (III), (IV) OR (V),
WITH A COPY TO CAHILL GORDON & REINDEL LLP, 80 PINE STREET, NEW YORK, NY 10005,
ATTENTION: JONATHAN A. SCHAFFZIN.

(Signature Page Follows)

11


--------------------------------------------------------------------------------


Please confirm that the foregoing correctly sets forth our agreement of the
terms hereof and the Second Step Fee Letter by signing and returning to the
Initial Lenders the duplicate copy of this letter and the Second Step Fee Letter
enclosed herewith.  Unless the Initial Lenders receive your executed duplicate
copies hereof and thereof by 5:00 p.m., New York City time, on April 5, 2007,
the commitments of the Initial Lenders hereunder will expire at such time.

We are pleased to have this opportunity and we look forward to working with you
on this transaction.

Very truly yours,

 

 

 

 

 

 

 

MERRILL LYNCH CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Stephen B. Paras

 

 

Name:

Stephen B. Paras

 

 

Title:

Vice President

 

CITIGROUP GLOBAL MARKETS INC.

 

 

 

 

 

 

 

By:

/s/ Robert H. Chen

 

 

Name:

Robert H. Chen

 

 

Title:

Director

 

J.P. MORGAN SECURITIES INC.

 

 

 

 

 

 

 

By:

/s/ Robert Anastasio

 

 

Name:

Robert Anastasio

 

 

Title:

Vice President

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Robert Anastasio

 

 

Name:

Robert Anastasio

 

 

Title:

Vice President

 

S-1


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Daniel R. Petrik

 

 

Name:

Daniel R. Petrik

 

 

Title:

Senior Vice President

 

BANC OF AMERICA BRIDGE LLC

 

 

 

 

 

 

 

By:

/s/ James G. Rose

 

 

Name:

James G. Rose

 

 

Title:

Managing Director

 

BANC OF AMERICA SECURITIES LLC

 

 

 

 

 

 

 

By:

/s/ James G. Rose

 

 

Name:

James G. Rose

 

 

Title:

Managing Director

 

S-2


--------------------------------------------------------------------------------


Accepted and agreed to as of
the date first written above:

TRIBUNE COMPANY

By:

/s/ Donald C. Grenesko

 

 

Name:

Donald C. Grenesko

 

 

Title:

Senior Vice President, Finance and Administration

 

 

 

Acknowledged:

EGI-TRB, L.L.C.

By:

/s/ Philip G. Tinkler

 

 

Name:

Philip G. Tinkler

 

 

Title:

Vice President

 

 

 

S-3


--------------------------------------------------------------------------------


Annex I

Estimated Sources and Uses of Funds
(in $ millions)

Sources

 

 

 

 

 

Uses

 

 

 

 

 

Options proceeds(1)

 

$

215.0

 

 

 

 

 

Incremental Zell Investment

 

65.0

 

 

 

 

 

Revolving Facility(2)

 

0

 

 

 

 

 

Incremental Term Loan

 

2,105.0

 

Acquisition consideration(3)

 

$

4,261.0

 

Senior Notes/Senior Bridge Facility

 

2,100.0

 

Estimated fees and expenses(4)

 

224.0

 

Rollover Debt and PHONES(5)

 

9,106.0

 

Rollover Debt and PHONES(5)

 

9,106.0

 

Total Sources

 

$

13,591.0

 

Total Uses

 

$

13,591.0

 

--------------------------------------------------------------------------------

(1)             Includes $15.0 million of tax benefits in 2007.

(2)             $750,000,000 of commitments on the Second Step Closing Date; $0
drawn on the Second Step Closing Date.

(3)             Includes repayment of the Zell Note to the extent Tribune has
not elected to convert it into common equity in accordance with its terms.

(4)             Includes approximately $104.0 million of cash distributions
resulting from the change of control.

(5)             Includes approximately $1,521.0 million of outstanding notes,
the $7,015 million Tranche B Facility and $900.0 million of PHONES.


--------------------------------------------------------------------------------


Annex II

Project Tower
Summary of Additional Conditions Precedent

Except as otherwise set forth below, the initial borrowing under each of the
Second Step Facilities shall be subject to the contemporaneous or prior
satisfaction of the following additional conditions:


1.             THE LENDERS SHALL HAVE RECEIVED AUDITED CONSOLIDATED BALANCE
SHEETS OF TRIBUNE FOR THE MOST RECENT FISCAL YEAR ENDED ON OR BEFORE 75 DAYS
BEFORE THE SECOND STEP CLOSING DATE AND RELATED STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS OF TRIBUNE AND UNAUDITED CONSOLIDATED
BALANCE SHEETS AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH
FLOWS OF TRIBUNE FOR EACH FISCAL QUARTER ENDED AFTER THE DATE OF THE AUDITED
FINANCIAL STATEMENTS PROVIDED ABOVE AND ENDED ON OR BEFORE 30 DAYS BEFORE THE
SECOND STEP CLOSING DATE.


2.             THE LENDERS SHALL HAVE RECEIVED A PRO FORMA CONSOLIDATED BALANCE
SHEET OF TRIBUNE AS OF THE FISCAL QUARTER (INCLUDING THE FOURTH QUARTER) MOST
RECENTLY ENDED PRIOR TO THE SECOND STEP CLOSING DATE, AFTER GIVING EFFECT TO THE
SECOND STEP TRANSACTIONS.  THE LEAD ARRANGERS SHALL HAVE RECEIVED REASONABLY
DETAILED PRO FORMA CONSOLIDATED FINANCIAL PROJECTIONS PREPARED BY OR ON BEHALF
OF TRIBUNE FOR TRIBUNE AND ITS CONSOLIDATED ENTITIES FOR THE FIVE-FISCAL YEAR
PERIOD AFTER THE SECOND STEP CLOSING DATE.


3.             ALL ACCRUED FEES AND EXPENSES (INCLUDING THE REASONABLE FEES AND
EXPENSES OF COUNSEL TO THE LEAD ARRANGERS) OF THE LEAD ARRANGERS IN CONNECTION
WITH THE OPERATIVE DOCUMENTS SHALL HAVE BEEN PAID; PROVIDED THAT SUCH FEES AND
EXPENSES SHALL HAVE BEEN INVOICED AT LEAST TWO BUSINESS DAYS PRIOR TO THE SECOND
STEP CLOSING DATE.


4.             AS A CONDITION TO THE INCREMENTAL FACILITY, THE LENDERS
THEREUNDER SHALL HAVE A VALID LIEN ON AND SECURITY INTEREST IN THE COLLATERAL
REFERRED TO IN EXHIBIT A UNDER “COLLATERAL” THAT IS EQUIVALENT TO THE LIEN IN
FAVOR OF THE OTHER LENDERS UNDER THE TRANCHE B FACILITY.


5.             AS A CONDITION TO THE SENIOR BRIDGE FACILITY, THE LEAD ARRANGERS
SHALL HAVE RECEIVED, NOT LATER THAN 20 BUSINESS DAYS PRIOR TO THE SECOND STEP
CLOSING DATE AND AT THE SECOND STEP CLOSING DATE, A COMPLETE PRINTED PRELIMINARY
PROSPECTUS OR PRELIMINARY OFFERING MEMORANDUM OR PRELIMINARY PRIVATE PLACEMENT
MEMORANDUM SUITABLE FOR USE IN A CUSTOMARY “HIGH-YIELD ROAD SHOW” RELATING TO
THE SENIOR NOTES, WHICH WILL INCLUDE (UNLESS AND TO THE EXTENT THAT YOU AND THE
LEAD ARRANGERS OTHERWISE AGREE) ALL FINANCIAL STATEMENTS AND OTHER DATA TO BE
INCLUDED THEREIN (INCLUDING ALL AUDITED FINANCIAL STATEMENTS, ALL UNAUDITED
FINANCIAL STATEMENTS (WHICH SHALL HAVE BEEN REVIEWED BY THE INDEPENDENT
ACCOUNTANTS FOR TRIBUNE AS PROVIDED IN STATEMENT ON AUDITING STANDARDS NO. 100)
AND ALL APPROPRIATE PRO FORMA FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH,
OR RECONCILED TO, U.S. GAAP AND PREPARED IN ACCORDANCE WITH REGULATION S-X UNDER
THE SECURITIES ACT), AND ALL OTHER DATA (INCLUDING SELECTED FINANCIAL DATA) THAT
THE SECURITIES AND EXCHANGE COMMISSION WOULD REQUIRE IN A REGISTERED OFFERING OF
THE SENIOR NOTES OR THAT WOULD BE NECESSARY FOR THE LEAD ARRANGERS TO RECEIVE
CUSTOMARY “COMFORT” (INCLUDING “NEGATIVE ASSUR-


--------------------------------------------------------------------------------



ANCE” COMFORT) FROM INDEPENDENT ACCOUNTANTS IN CONNECTION WITH THE OFFERING OF
THE SENIOR NOTES.  UPON DELIVERY OF SUCH PROSPECTUS, OFFERING MEMORANDUM OR
PRIVATE PLACEMENT MEMORANDUM YOU WILL, AND WILL USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE TRIBUNE’S SENIOR MANAGEMENT PERSONNEL TO PARTICIPATE IN, A
CUSTOMARY ROAD SHOW FOR THE SALE OF THE SENIOR NOTES.


6.             DELIVERY OF REASONABLY SATISFACTORY LEGAL OPINIONS, INCLUDING
CUSTOMARY OPINIONS OF COUNSEL TO THE ESOP (TO THE EXTENT REQUESTED BY THE LEAD
ARRANGERS) AND OF TRIBUNE’S COUNSEL; ABSENCE OF PREPAYMENT EVENTS UNDER OTHER
MATERIAL DEBT INSTRUMENTS; NO CREATION OF LIENS ON COLLATERAL (AS DEFINED IN
EXHIBIT A) UNDER OTHER DEBT INSTRUMENTS OR OTHER AGREEMENTS AND NO CREATION OF
MATERIAL LIENS ON ASSETS NOT CONSTITUTING COLLATERAL, IN EACH CASE AS A RESULT
OF THE TRANSACTIONS CONTEMPLATED HEREBY; CUSTOMARY CLOSING CERTIFICATES,
INCLUDING EVIDENCE OF AUTHORITY, CHARTER DOCUMENTS AND OFFICERS’ INCUMBENCY
CERTIFICATES; TO THE EXTENT REQUESTED BY THE LEAD ARRANGERS, DELIVERY OF THE
OPINION OF THE ESOP TRUSTEE’S FINANCIAL ADVISOR; AND TO THE EXTENT REQUESTED BY
THE LEAD ARRANGERS, DELIVERY OF A CUSTOMARY CERTIFICATE OF THE ESOP TRUSTEE.


7.             THE ACQUISITION SHALL HAVE BEEN CONSUMMATED IN ACCORDANCE WITH
THE TERMS AND CONDITIONS OF THE ACQUISITION AGREEMENT AND NO PROVISION THEREOF
SHALL HAVE BEEN WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED AND NO
ACTION BY TRIBUNE PROHIBITED BY THE ACQUISITION AGREEMENT SHALL HAVE BEEN
CONSENTED TO, IN EACH CASE IN A MANNER MATERIAL AND ADVERSE TO THE LENDERS
WITHOUT THE CONSENT OF THE LEAD ARRANGERS.


8.             EACH OF THE FIRST STEP TRANSACTIONS SHALL HAVE BEEN CONSUMMATED
AND THE CREDIT AGREEMENT (AS DEFINED IN THE FIRST STEP COMMITMENT LETTER) SHALL
HAVE BEEN EXECUTED AND DELIVERED SHALL BE IN FULL FORCE AND EFFECT AND THERE
SHALL NOT HAVE BEEN ANY AMENDMENTS, MODIFICATIONS OR WAIVERS THERETO SUBSEQUENT
TO THE EXECUTION AND DELIVERY THEREOF THAT ARE ADVERSE TO THE LENDERS UNDER THE
INCREMENTAL FACILITY IN ANY MATERIAL RESPECT.


9.             AS A CONDITION TO THE INCREMENTAL FACILITY, NO DEFAULT OR EVENT
OF DEFAULT SHALL RESULT FROM THE MAKING OF TERM LOANS THEREUNDER.


10.           ZELL AND HOLDCO SHALL HAVE ENTERED AN EQUITY COMMITMENT AGREEMENT
OR SUBSCRIPTION AGREEMENT WHEREBY ZELL (EITHER DIRECTLY OR THROUGH HOLDCO) WILL
AGREE TO INVEST UP TO $100.0 MILLION (LESS THE INVESTMENT REDUCTION AMOUNT (AS
DEFINED IN THE FIRST STEP COMMITMENT LETTER)) ON THE LATER TO OCCUR OF MARCH 25,
2008 AND THE SECOND STEP CLOSING DATE, IN JUNIOR CAPITAL (AS DEFINED IN THE
FIRST STEP COMMITMENT LETTER) OF TRIBUNE IF TRIBUNE HAS NOT MADE THE ELECTION TO
BE TREATED AS AN S CORPORATION UNDER THE CODE (THE “S. CORP ELECTION”) ON OR
PRIOR TO MARCH 15, 2008, SUCH AGREEMENT TO BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE LEAD ARRANGERS AND GRANTING THIRD-PARTY ENFORCEMENT RIGHTS
IN FAVOR OF THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS (THE “ZELL
INVESTMENT AGREEMENT”).


11.           THE RATIO OF TOTAL OUTSTANDING INDEBTEDNESS OF TRIBUNE THAT IS
GUARANTEED BY ANY OF ITS SUBSIDIARIES AND OUTSTANDING INDEBTEDNESS OF ANY OF THE
GUARANTORS (ON A CONSOLIDATED BASIS) TO TRAILING FOUR QUARTER EBITDA (AS DEFINED
IN ANNEX II TO THIS EXHIBIT A) SHALL NOT EXCEED 9.00:1:00 WHEN MEASURED ON A PRO
FORMA BASIS AS OF THE LAST DAY OF THE FISCAL QUARTER ENDING IMMEDIATELY PRIOR TO
THE DATE OF THE ACQUISITION (GIVING EFFECT TO THE SECOND STEP TRANSACTIONS AND
OTHER CUSTOMARY AND APPROPRIATE PRO FORMA ADJUSTMENT EVENTS, INCLUDING ANY
ACQUISI-

2


--------------------------------------------------------------------------------



TIONS OR DISPOSITIONS AFTER THE BEGINNING OF THE RELEVANT DETERMINATION PERIOD
BUT PRIOR TO OR SIMULTANEOUS WITH THE CONSUMMATION OF THE ACQUISITION).


12.           THE LEAD ARRANGERS SHALL BE REASONABLY SATISFIED THAT SUBSEQUENT
TO THE CONSUMMATION OF THE FIRST STEP TRANSACTIONS, THERE SHALL NOT HAVE BEEN
ANY CHANGES TO THE TERMS AND CONDITIONS OF THE DOCUMENTATION REGARDING THE
ESTABLISHMENT OF THE ESOP (INCLUDING THE PROVISIONS OF THE ESOP RELATING TO
REDEMPTIONS AND DISTRIBUTIONS) THAT ARE MATERIAL AND ADVERSE TO LENDERS.  THE
LEAD ARRANGERS SHALL BE REASONABLY SATISFIED THAT SUBSEQUENT TO THE CONSUMMATION
OF THE FIRST STEP TRANSACTIONS, THE ESOP SHALL NOT HAVE ENTERED INTO ANY
TRANSACTIONS (A) CONSTITUTING A “PROHIBITED TRANSACTION” AS DEFINED IN THE CODE,
(B) THAT VIOLATE FIDUCIARY STANDARDS IMPOSED BY SECTION 404(A) OF ERISA OR (C)
ADVERSELY AFFECT THE QUALIFIED STATUS OF THE ESOP UNDER SECTIONS 401(A) OR
4975(E)(7) OF THE CODE.


13.           THE HOLDCO PURCHASE SHALL BE CONSUMMATED SUBSTANTIALLY CONCURRENT
WITH THE CONSUMMATION OF THE ACQUISITION.

3


--------------------------------------------------------------------------------